[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SCHEDULE A
The items contained herein are the court's factual findings based upon probable cause standards concerning the plaintiff's claim for damages to certain air conditioning, alarm, fire and electrical systems. The calculations herein are based on the testimony of Bernard Sencer, pages 4 and 5 of Mr. Sencer's Appraisal as of June 1993, (Exhibit R) and Marshall and Swilt Valuation Service section 97 page 10 and page 16 (Exhibit S). The order of listing of the items has been determined by Exhibit O which is a photocopy of Exhibit R pages 4 and 5 with the dollar amounts deleted. CT Page 7419
ITEM    DESCRIPTION               VALUATION RATE         FAIR MARKET VALUE
1       5 Carrier/20 Ton          $12,250 BTU                    $61,250 Air Conditioning          Less 4% price adj.             -3,560 ------- Units                     6/30/93-10/30/94                57,690
                                  Marshall  Swift (MS) "Refrig air cond, central" Straight Line (S/L) Avg. condition          — 44,420 --------- 10/13 yrs                     $ 13,270 (77% depreciation)
2       Power wiring- .400 Amp    Item #2                          1,202 Electric services, wiring conduits, boxes
3.     54 Sodium light            $150 per unit x 54              8,100 fixtures
                                   MS "Light fixtures, commercial" Avg condition 10/10yrs, S/L Use 10%          -7,290 salvage value, page 16         ------ Exhibit S                       $ 810
4.     38 Drop cords,             Charge per box, switches,      15,056 outlets Boxes conduits     and drop cords wiring
                                   MS "Service wiring, commercial" Avg condition S/L 10/20yrs                   -7,528 ------- $ 7,528
5.     Fire alarm systems         $175 x 10 boxes                 3,000 Boxes, pull stations       Alarm $585  misc charges horns, battery             Total Exhibit R page 5 connections                Item #5
                                   MS Security alarms (residential) Avg condition 10/12 yrs S/L (83% depreciation)         -2,490 ------- $ 510
6.     Emergency lighting        Exhibit R pg. 4                 $ 800 and exit signs             Item #6
                                   MS "Light fixtures, commercial" Avg condition CT Page 7420 S/L 10/10 yrs. Use 10% salvage value, pg. 16 Exhibit S                 -720 ----- $ 80
7.     12 Battery backup          $150 x 12 units                2,220 units with bulbs           + 25% markup MS "Light fixtures, commercial" Avg condition S/L 10/10 yrs. Use 10% salvage value, pg. 16 Exhibit S              — 1,998 ------- $ 222
8.     Public address system,     Exhibit R. pg. 5, item #8         500 5 boxes wiring, conduits and outlets
                                   MS Service wiring, commercial, Avg condition S/L 10/20yrs                     -250 ----- $ 250
DAMAGE RECAPTULATION
Item 1                          Air conditioning                 $13,270 Item 2                          Power wiring                       1,202 Item 3                          Sodium light fixtures                810 Item 4                          Drop Cords                         7,528 Item 5                          Fire Alarm                           510 Item 6                          Exit signs                            80 Item 7                          Battery Units                        222 Item 8                          Public address systems               250 ------- $23,872
EQUIPMENT REMOVAL COSTS
Capping Roof openings          (Exhibit C)                       $ 6,600 Removal of light and           (Exhibit C)                         2,000 electrical distribution systems CT Page 7421 Removal of fire alarm           (Exhibit C)                          300 Removal of emergency lighting and exit lights        (Exhibit C)                          300 ------- $ 9,200
Equipment damage                                                 $23,872 less removal costs                                                -9,200 ------- Total equipment damage                                           $14,672
BY THE COURT,
KEVIN TIERNEY, JUDGE.
SCHEDULE B
The items contained herein are the court's factual findings based upon probable cause standards concerning the defendant's claim for damages and/or set-off to the commercial premises' at 69 Jefferson Street, Stamford, Connecticut. In this regard the court has considered helpful the testimony of Cleante Pimpinella of Pimpinella Construction, Inc, Exhibits A, M, U, V, W, 16, 19, 20, 21, 22, 23, 24, 26, 27, 28 and 31. The defendant is claiming damages for failure to return the premises to its former condition and supports the total claim of $24,007 with the testimony of Mr. Pimpinella. The order of listing of the items will follow Exhibit U, a two page estimate signed by Cleante Pimpinella on July 28, 1994.
DESCRIPTION OF WORK            AMOUNT CLAIMED      AMOUNT ALLOWED
EXTERIOR WORK
#1 Weeds #2 8 New Shrubs                    $ 400                $ 400 #3 Damaged Asphalt                   276                  276 #4 Brick Graffiti                    258                  258 #5 45 Jefferson Entrance             ---                  --- #6 Overhead Door, Bldg A             250                  250 #7 Garbage Compacter                 474                  474 #8 Clean Drain                       --- #9 Repair Blacktop                   600                  600 Replace 10 locks, new hardware    $2,500               $1,250 ------               ------ $4,758               $3,508 CT Page 7422
BUILDING A
#1 Remove storage racks #2 Replace 20 locksets #3 Remove counter top             ------               ------ $1,898               $1,898
BUILDING C
#1 Remove pipe racks               $ 300                $ 300 #2 Office partition                  945                  ---* Remove carpet                     160                  ---* #3 Electrical cut off                240                  240 #4 Dumpster  Dump fees              300                  150 #5 Block openings, AC               738                  738 Block openings, CD               756                  756 ------                ------ $3,439               $2,184 15% profit and overhead           516                  328 ------                ------ $3,955                $2,512
DESCRIPTION OF WORK            AMOUNT CLAIMED          AMOUNT ALLOWED
BUILDING D
#1 Remove partitions              $1,573                 $    ____* #1 Remove ceiling                  1,246                   ______* #1 remove carpeting                  460                   ______* #2 electrical removal                480                      480 #3 Dumpster  Dump Fees              550                      550 ------                 ---------- $4,309                    $1,030 ------                 ---------- 15% Profit  Overhead             646                       154 ------                 ---------- $4,955                    $ 1,184
BUILDING F
#1 Remove partitions              $1,586                     ____* Lower level #1 Remove partitions               1,102                     ____* Upper level CT Page 7423 #2 Remove carpeting     — L          729                     ____* — U        1,264 #3 Repair Walls         — L          250                     ____* — U #4 Repair ceiling       — L          350                     ____* — U          350                     ____* #5 Dumpster  Dump Fees — L          550                      100 — U          550                      100 #6 Remove Counter Tops  — L          164                      164 — U #7 Electric cutoff      — L          240                      240 — U          240                      240 -----                   ------ $ 7,375                      844 15% Profit  Overhead           1,106                      127 ------                   ------ $ 8,481                    $ 971
TOTAL DAMAGES
EXTERIOR                        $ 3,508 BUILDING A                        1,898 BUILDING C                        2,512 BUILDING D                        1,184 BUILDING F                          971 ------- $10,073
*No allowance is made for interior partition since the landlord approved the additions and waived any objection, did not claim any violation of paragraph 5 of the lease, implying approved improvements of the premises by permitting it to be used for office purposes and obtained the benefit of these improvements by renting the premises to Dress Barn, Inc. for a period of a few months.
BY THE COURT, KEVIN TIERNEY, JUDGE CT Page 7424